Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Tim Glory on July 11, 2022.
The application has been amended as follows.  It is to be noted that only those claims that have been amended by this Examiner’s Amendment are listed below.  Other claims that remain the same are not listed here.
Claim 3. (Currently Amended) The imaging system of claim [2]1, wherein the camera control operates the camera to not capture image data during the second illumination period.
Claim 10. (Currently Amended) The imaging system of claim [9]8, wherein the camera control operates the camera to not capture image data during the second illumination period.
Terminal Disclaimer
2.	The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8964032 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a system of a tail lamp assembly configured for mounting at a rear portion of a vehicle equipped with the imaging system, wherein the tail lamp assembly includes a plurality of light emitting diodes that, when activated, emits light and wherein, with the tail lamp assembly mounted at the equipped vehicle and with at least one of the plurality of light emitting diodes activated, the tail lamp assembly emits light that illuminates a field of illumination rearward of the equipped vehicle; a light source control that operates at least one light emitting diode of the tail lamp assembly in a repeating cycle that includes (i) a first illumination period wherein the tail lamp assembly emits light at a first brightness level, and (ii) a second illumination period wherein the tail lamp assembly emits light at second brightness level that is lower than the first brightness level;  wherein the repeating cycle repeats at least about 30 times per second; a camera disposed at the vehicle, wherein the camera captures image data representative of a region that is at least in part within the field of illumination illuminated by the tail lamp assembly with the tail lamp assembly mounted at the rear portion of the equipped vehicle and with at least one of the plurality of light emitting diodes activated; a camera control that controls the camera, wherein, with the tail lamp assembly mounted at the equipped vehicle and with at least one of the plurality of light emitting diodes activated, the camera control operates the camera to capture image data during at least part of the first illumination period, and wherein the camera control operates the camera to not capture image data during at least part of the second illumination period; display device disposed in the equipped vehicle, wherein the display device displays video images derived from image data captured by the camera; and wherein, with the tail lamp assembly mounted at the equipped vehicle and with at least one of the plurality of light emitting diodes activated, the display device displays images derived from image data captured by the camera during the first illumination period and does not display images derived from image data captured by the camera during the second illumination period.  It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims aims 3-8, 10-14 and 16-20 are allowed based on their dependency on their parent independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458